Citation Nr: 9910651	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-41 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to January 
1986.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in March 1996, the RO increased the evaluation 
assigned for the veteran's service-connected migraine 
headaches from noncompensable to 10 percent, effective 
November 27, 1995.  Thereafter, based, in part, on a 
Department of Veterans Affairs (VA) examination in August 
1997, the RO, in a rating action dated in August 1998, 
assigned a 30 percent evaluation for migraine headaches.  
This rating was effective November 27, 1995.  The veteran 
continues to disagree with the assigned rating.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has several migraine headaches each week.

3. They are productive of impairment which more closely 
approximate completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was seen in 
the neurology clinic in September 1985.  It was reported that 
he had had chronic headaches since childhood and now had true 
migraines.  It was noted that he had the migraine headaches 
about two times per month and that he had virtual daily 
frontal headaches.  The impression was chronic headaches, 
both migraine and muscle contraction.  On medical Board 
examination in the October 1985, it was noted that the 
veteran had been referred to the neurology service secondary 
to migraines.  It was found that he had chronic headaches, 
both migraine and muscle contraction.  The pertinent 
diagnosis was muscle contraction and migraine headaches, 
moderate.  

The veteran was afforded a VA examination in March 1986.  He 
related that he had had migraine headaches for about 20 years 
and had them on average of one or two times a month.  He said 
that they increased in frequency when he was facing any type 
of stress.  He noted that he had an aura beginning with 
slight ringing in his ears and flickering of light with black 
spots and bright halos around them.  If these symptoms were 
not treated immediately, he developed nausea and projectile 
vomiting.  Following an examination, the pertinent diagnosis 
was by history, migraine headaches with oral and projectile 
vomiting, relieved with medication.  

Based on this evidence, the RO, by rating action dated in 
July 1986, granted service connection for migraine headaches 
and assigned a noncompensable evaluation pursuant to the 
provisions of Diagnostic Code 8100 of the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  This evaluation 
remained in effect for many years.

A VA neurology examination was conducted in February 1996.  
The veteran stated that his headaches had continued and had 
given him greater difficulty.  He believed that his headaches 
had become more frequent and more severe.  He noted that they 
might last as long as two days and occurred twice weekly.  He 
noted they were incapacitating when they occurred.  The 
veteran stated that he had more headaches especially if he 
had not slept well.  He related that his headaches were 
preceded by increased tinnitus and then, in a matter of the 
minutes or seconds thereafter, white and black spots which 
interfered with his visual fields both centrally and 
peripherally.  Soon thereafter, he would have headaches in 
both sides of his head and then a worse headache in the left 
side of his head.  He had nausea and what he considered 
projectile vomiting.  He also indicated that on two occasions 
he had noted numbness in the left side of his face during the 
headaches.  It was reported that the veteran took medication 
as needed for headaches.  Following an examination, the 
impression was migraine, by history. 

Based on this evidence, the RO, by rating decision dated in 
March 1996, assigned a 10 percent evaluation for migraine 
headaches, effective November 27, 1995.  

An undated letter was received from a VA physician.  She 
indicated that she was the veteran's primary care provider.  
She noted that the veteran indicated he had one to two 
migraine headaches a week.  She added that the veteran's low 
back disorder caused premature retirement from his nursing 
occupation. 

On VA neurological examination in August 1997, the veteran 
complained of cephalgia which begins with many minutes of 
tinnitus and generally white spots before his eyes in the 
central portion of his visual fields.  He then had pain in 
the face and in the frontal parts of his head generally more 
on the right than on the left.  He had photophobia and what 
he considered projectile vomiting.  He reported that the pain 
would last for two or three days and occurred one to two 
times weekly.  He would take oral medication.  He stated that 
he had residual pain the second or third day.  His scalp 
became very tender and the pillow felt like a rock.  

The headaches often awakened the veteran from sleep.  He 
indicated that he had a headache during the examination.  
Following an examination, the examiner indicated that the 
veteran had a history of intermittent cephalgia which he 
thought had worsened with time.  The pertinent impression was 
migraine.  The examiner commented that it was difficult to 
objectify an increase in his cephalalgias or what might be 
considered incapacitating.  During the course of the 
examination, the examiner noted that the veteran's 
discontinuance of work, as described by his primary care 
physician at VA, was on the basis of his back primarily, 
rather than his head.  

By rating decision dated in August 1998, the RO increased the 
evaluation assigned for migraine headaches to 30 percent, 
effective November 1995.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).



Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected migraine 
headaches that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board readily acknowledges that the veteran has migraine 
headaches about two times per week.  Such headaches have been 
reported to be preceded by increased tinnitus, white and 
black spots which interfere with vision, and headaches on 
both sides of the head.  Additional symptomatology has been 
reported as nausea and projectile vomiting.  The duration of 
such headaches has been reported as from two to three days, 
and the headaches have been reported to awaken the veteran 
from his sleep.

The Board is of the opinion that the nature of the 
description and frequency of the headaches as recounted by 
the veteran present a question as to which of two evaluations 
would more properly classify the nature and extent of their 
severity.  38 C.F.R. § 4.7.  The Board notes that a VA 
examiner frankly admitted his inability to objectify an 
increase in the veteran's headaches or what could be 
considered incapacitating.  In such case,  any doubt existing 
in this case as to the nature and extent of severity of the 
veteran's headaches must be resolved in his favor.  The 
veteran is fully competent to describe his symptomatology and 
there is no competent objective evidence of record to dispute 
his descriptions.




The Board finds that based on the veteran's descriptions of 
his headaches, his current symptomatology more closely 
approximates the severity contemplated in the maximum 
schedular evaluation of 50 percent assignable under 
diagnostic code 8100.  In this regard, the Board finds that 
two headaches per week must be considered very frequent, and 
with duration of two to three days, prolonged.  

The Board readily acknowledges that the veteran no longer 
works because of an injury to his back; however, the 
evidentiary record is sufficiently supportive to permit the 
conclusion that irrespective of an unrelated reason for 
inability to work, the appellant's headaches in and of 
themselves are productive of severe economic inadaptability 
as the VA examinations of record contain sufficient personal 
descriptions of symptomatology which would severely limit any 
ability to work.  

As the Board has noted earlier, the 50 percent evaluation is 
the maximum schedular evaluation assignable for migraine 
under diagnostic code 8100.  While the appellant's migraine 
headaches have increased in severity, they have not been 
shown to render the veteran's disability picture unusual or 
exceptional in nature.  In this regard, they have not 
markedly interfered with employment because the evidentiary 
record shows the appellant had to terminate employment 
primarily because of a back injury.  Moreover, migraines have 
not required frequent inpatient care.  

The current schedular 50 percent evaluation adequately 
compensates the veteran for his migraine.  No basis has been 
presented upon which to predicate referral of the case to the 
Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).



ORDER

Entitlement to an increased rating of 50 percent for migraine 
headaches is granted, subject to the governing criteria 
applicable to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

